tcmemo_2017_56 united_states tax_court ivan rivas petitioner v commissioner of internal revenue respondent docket no 29529-13l filed date ivan rivas pro_se frederick c mutter for respondent memorandum findings_of_fact and opinion gale judge pursuant to sec_6320 and sec_6330 petitioner seeks review of respondent’s determination to sustain the filing of a notice_of_federal_tax_lien 1unless otherwise indicated all section references are to the internal_revenue_code as in effect at all relevant times nftl and a proposed levy to collect petitioner’s unpaid federal_income_tax liability the issues for decision are whether the internal_revenue_service irs appeals officer properly verified that a notice_of_deficiency had been mailed to petitioner whether petitioner was entitled to challenge his underlying tax_liability and whether the appeals officer abused his discretion in sustaining the nftl filing and the proposed levy findings_of_fact some of the facts are stipulated and are so found the stipulation of facts and its exhibits are incorporated herein by this reference petitioner resided in new york when the petition was filed petitioner failed to file a federal_income_tax return for respondent prepared a substitute for return for petitioner under sec_6020 and on date mailed to him at p o box hurleyville new york a letter proposing an income_tax assessment therein respondent explained that he had computed a proposed income_tax assessment for petitioner on the basis of income reported by third parties and requested that he file a return for within days on date respondent mailed a notice_of_deficiency determining an income_tax deficiency and penalties for addressed to petitioner at p o box hurleyville new york box the notice_of_deficiency was returned to respondent undelivered on date respondent assessed the income_tax deficiency and penalties determined in the notice_of_deficiency on date respondent issued to petitioner at box a letter final notice--notice of intent to levy and notice of your right to a hearing levy notice with respect to the tax_liability informing him of respondent’s intent to levy and of his right to a hearing petitioner received the levy notice and in response timely submitted a form request for a collection_due_process or equivalent_hearing showing his address as box in an attachment petitioner indicated that he wished to challenge the underlying tax_liability in an audiotaped face-to-face meeting and claimed that he had not had a chance to do so previously petitioner further stated in pertinent part if this liability is indeed a proper assessment and can be proven that it is authentic and owed i would like to discuss what collection alternatives are available to me including but not limited to offer_in_compromise installment agreements and any other payment arrangements that may be available to me on date respondent issued to petitioner at box a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 lien notice with respect to the liability informing him of respondent’s filing of an nftl and of his right to a hearing petitioner received the lien notice and timely submitted a form showing his address as box the form included an attachment identical to the one which petitioner had sent in response to the levy notice settlement officer bruce purdon so purdon of the irs office of appeals appeals was assigned to petitioner’s case on date on date so purdon’s case notes record that he intended to request a copy of petitioner’s notice_of_deficiency so purdon’s date case notes record that the austin service_center had been unable to locate the document there are no further entries in so purdon’s case notes concerning the notice_of_deficiency by letter dated date so purdon acknowledged receipt of petitioner’s hearing requests scheduled a telephone conference for date and requested that petitioner inform him within days if the scheduled conference date was inconvenient so purdon also advised petitioner that in order to discuss collection alternatives he had to submit the following within days a completed form 433-a collection information statement for wage earners and self-employed individuals form sec_1040 u s individual income tax_return for and which had not been filed and proof of estimated_tax payments for first quarter on date--the day before his scheduled hearing--petitioner responded by letter rejecting the conference date as unacceptable and requesting a face-to-face meeting at an unspecified time in the letter petitioner claimed that he had never received a notice_of_deficiency and reiterated his desire to challenge the underlying tax_liability petitioner’s letter did not include the materials that so purdon had requested for purposes of considering collection alternatives and there is no evidence that petitioner ever provided such materials on date so purdon issued petitioner a notice_of_determination concerning collection action s under sec_6320 and or sustaining the proposed collection actions for therein so purdon determined the following all legal and administrative requirements had been met petitioner had failed to present nonfrivolous arguments submit required financial statements or file past-due returns and the nftl filing and the proposed levy properly balanced the need for efficient collection_of_taxes with petitioner’s concern regarding the intrusiveness of the collection actions with regard to the first determination so purdon remarked that a fter the substitute for return was submitted tax penalty and interest were assessed notice of the assessment was issued to you so purdon further noted that c omputer records confirm that assessment was made and that notice_and_demand was timely issued to you so purdon made no specific determination in the notice concerning the challenge petitioner had made to the underlying tax_liability in the attachments to his hearing requests petitioner timely filed a petition seeking review of the determination i statutory framework opinion sec_6321 imposes a lien in favor of the united_states on all property and rights to property of any person liable for any_tax taxpayer after a demand for the taxes has been made and the taxpayer fails to pay them the lien arises when an assessment is made see sec_6322 the secretary generally must file an nftl with certain state or local authorities where a taxpayer’s property is situated for the lien to be valid against certain categories of third parties sec_6323 f 118_tc_572 sec_6320 provides that the secretary shall furnish the taxpayer with written notice of the filing of an nftl and of the taxpayer’s right to a hearing with appeals concerning the lien sec_6320 sec_6331 authorizes the secretary to levy upon property and property rights of a taxpayer liable for tax if the taxpayer fails to pay the tax within days after notice_and_demand for payment is made the secretary is first required however to notify the taxpayer in writing of his or her right to a prelevy hearing with appeals on the issue of whether the levy is appropriate sec_6330 b if the taxpayer timely requests a hearing an appeals officer must at the hearing verify that the requirements of any applicable law or administrative procedure have been met sec_6320 sec_6330 in addition the taxpayer may generally raise at the hearing any relevant issue including appropriate spousal defenses challenges to the appropriateness of the collection action and possible collection alternatives sec_6320 sec_6330 the taxpayer may challenge the existence or amount of the underlying tax_liability but only if he did not receive a notice_of_deficiency with respect to the liability or otherwise have an opportunity to dispute it sec_6320 sec_6330 at the conclusion of the sec_6330 hearing the appeals officer must determine whether to sustain the collection actions and take into account the verification that the requirements of applicable law and administrative procedure have been met the relevant issues raised by the taxpayer and whether the proposed collection action appropriately balances the need for efficient collection_of_taxes with the taxpayer’s legitimate concern regarding the intrusiveness of the proposed collection action sec_6330 sec_6330 grants this court jurisdiction to review an appeals officer’s determination when the underlying liability is properly at issue we review the liability determination de novo 114_tc_604 we review all other determinations regarding the proposed collection actions for abuse_of_discretion id an abuse_of_discretion occurs if the appeals officer renders his determination arbitrarily capriciously or without sound basis in fact or law 112_tc_19 petitioner contends that respondent has not introduced sufficient evidence to establish that respondent properly mailed the notice_of_deficiency to him and that he actually received the notice with regard to his first contention petitioner claims that the assessment is therefore invalid and further that so purdon abused his discretion by failing to verify that the requirements of applicable law and administrative procedure had been met as required by sec_6330 with regard to his second contention petitioner alternatively argues that he was entitled to challenge the underlying liability at the sec_6330 hearing we address each contention in turn ii proper mailing of the notice_of_deficiency petitioner contends that respondent cannot prove that he properly mailed petitioner a notice_of_deficiency and that therefore respondent’s assessment of the liability is invalid in this regard petitioner further alleges that so purdon violated sec_6330 by failing to verify that the requirements of applicable law and administrative procedure had been met respondent avers that a notice_of_deficiency was properly mailed to petitioner a sec_6330 verification requirement the commissioner generally must send a notice_of_deficiency by certified or registered mail to a taxpayer’s last_known_address in order to assess a deficiency in income_tax sec_6212 and b see also 60_tc_296 2in his pretrial memorandum petitioner also argued that so purdon erroneously denied him a face-to-face hearing he also stated in his hearing requests that he wished to have collection alternatives considered however petitioner did not address either issue at trial or on brief we therefore conclude that he has abandoned these issues see 117_tc_117 n see also 124_tc_223 aff’d 652_f3d_1042 9th cir petitioner has likewise not taken issue with so purdon’s finding in the notice_of_determination that the collection actions at issue properly balanced the need for efficient collection_of_taxes with petitioner’s concern regarding the intrusiveness of the collection actions aff’d 487_f2d_1393 2d cir sec_6330 requires the appeals officer_or_employee as part of his or her review of a proposed action to collect income_tax to verify that a valid notice_of_deficiency was issued to the taxpayer 134_tc_1 131_tc_197 sec_6330 does not require that the appeals officer rely upon any particular document in order to satisfy the verification requirement 119_tc_252 generally the appeals officer may rely on a form_4340 certificate of assessments payments and other specified matters or a transcript containing similar information to satisfy the verification requirement see jordan v commissioner t c pincite so purdon’s statements in the notice_of_determination suggest that he consulted computerized records to confirm that the assessment of the liability had been properly made however where a taxpayer specifically alleges that he never received a notice_of_deficiency an appeals officer cannot rely solely on tax transcripts to verify that a notice has been sent see hoyle v commissioner t c pincite n instead the appeals officer must examine 3we note that the parties have stipulated the admissibility of a form_4340 for petitioner’s taxable_year which records that a notice_of_deficiency was issued to petitioner in date underlying documents in addition to the tax transcripts such as the taxpayer’s return a copy of the notice_of_deficiency and the certified mailing list see id quoting chief_counsel notice cc-2006-19 date the administrative record does not demonstrate that so purdon examined any underlying documents to ascertain whether respondent properly mailed petitioner a notice_of_deficiency before assessment indeed so purdon’s case notes suggest that he requested a copy of the notice_of_deficiency but never received it therefore under the standard elucidated in hoyle we cannot conclude that so purdon fulfilled his obligation under sec_6330 to verify that a notice_of_deficiency had been properly mailed to petitioner see eg meyer v commissioner tcmemo_2013_268 med practice sols llc v commissioner tcmemo_2009_214 in these circumstances we have often remanded cases to allow appeals to supplement the administrative record with sufficient evidence to meet the sec_6330 verification requirement see eg 134_tc_1 131_tc_197 meyer v commissioner tcmemo_2013_268 med practice sols llc v commissioner tcmemo_2009_214 but 4a certified mailing list is typically created on a u s postal service usps form designated ps form_3877 see clough v commissioner tcmemo_2007_106 appeals officer’s failure to satisfy sec_6330 was abuse_of_discretion remand to supplement record not allowed when we have remanded for clarification as to whether a notice_of_deficiency was mailed the appeals_office is not limited to what the appeals_office considered during the first administrative hearing rather on remand the appeals_office is to independently verify that a notice_of_deficiency was properly mailed to the taxpayer jordan v commissioner tcmemo_2011_ wl at citation omitted see also 136_tc_463 as more fully discussed infra pp respondent proffered stipulated exhibits and testimony at trial to establish that a notice_of_deficiency was properly mailed to petitioner consequently any remand for this purpose would not be necessary or productive see 117_tc_183 as a newly assigned appeals officer would presumably supplement the administrative record with the same documents and possibly with affidavits instead we consider this evidence as a supplement to the administrative record to clarify the basis for the agency’s action see 411_us_138 469_f3d_27 1st cir aff’g 125_tc_301 our findings_of_fact reflect that consideration b supplemental evidence of mailing the commissioner bears the burden of proving proper mailing of the notice_of_deficiency by competent and persuasive evidence 94_tc_82 60_tc_522 aff’d 499_f2d_550 2d cir 54_tc_1535 the u s court_of_appeals for the second circuit to which an appeal in this case would lie absent a stipulation to the contrary see sec_7482 has held that the commissioner may show that a notice_of_deficiency was properly mailed in one of two ways 587_f3d_537 2d cir see also rivas v commissioner tcmemo_2012_20 wl at n first the commissioner is entitled to a presumption of mailing if he introduces evidence that the notice_of_deficiency existed and produces a properly completed ps form_3877 or its equivalent second if the ps form_3877 is incomplete or otherwise exhibits minor defects the presumption does not arise but the commissioner may nonetheless prove timely mailing with evidence that is otherwise sufficient o’rourke f 3d pincite citing coleman v commissioner t c pincite such evidence may include habit testimony concerning the commissioner’s mailing practices supplemented with supporting documents id pincite n the record includes a copy of a notice_of_deficiency for dated date addressed to petitioner at box and bearing a certified mail tracking number5 and a copy of a ps form_3877 postmarked irs ogden ut date the ps form_3877 records that an article of mail with a certified mail tracking number corresponding to that on the notice_of_deficiency was sent to petitioner at box in addition the record contains a copy of the same notice_of_deficiency as returned to respondent and stored in his austin texas service_center with a cover sheet recording that the document was returned as undelivered at trial barbara sandstrum a 29-year irs employee and former analyst for respondent’s automated substitute for return program asfr testified about the procedures employed as of the time the notice_of_deficiency at issue was purportedly mailed for issuing notices of deficiency to taxpayers for whom the irs had generated a substitute for return according to her testimony under standard procedures the irs upon preparing a substitute for return for a nonfiler 5although the notice of proposed income_tax assessment mailed approximately three months before the date of the notice_of_deficiency was addressed to a different post office box petitioner has not claimed in testimony or otherwise that box was not his last_known_address at the time the notice_of_deficiency was issued both the lien notice and the levy notice were mailed to and received by petitioner at box under the asfr program would send that taxpayer a notice informing him of the proposed tax_liability and affording him days to file a return if the taxpayer failed to do so the asfr computer system would automatically prepare a notice_of_deficiency determining the liability reflected in the substitute for return the file containing the prepared notice_of_deficiency would then be sent from the originating service_center to a printing site in detroit michigan or ogden utah under standard procedures at the printing site the notice_of_deficiency would be printed with a certified mail tracking number on the cover sheet the certified mail tracking number on the cover sheet would be displayed through the window of the envelope in which the notice was placed a ps form_3877 would be created in conjunction with the notices of deficiency sent to the printing site and would include the intended taxpayers’ names and addresses along with the certified mail tracking numbers printed on the notices of deficiency the usps employee who retrieved the notices of deficiency from the printing site was required to verify that he or she had received articles of mail that each bore the same name address and certified mail tracking number as those on the ps form_3877 once he or she had done so he or she would place a usps postmark on the ps form_3877 to indicate receipt ms sandstrum testified that under irs procedures employed during the relevant period any notice_of_deficiency mailed as described that was returned would be sent to the originating service_center where it would be physically stored for years with an electronic note indicating the reason for the return--as refused unclaimed or undeliverable --as indicated on the returned envelope where the envelope did not indicate a reason for the return or the reason was otherwise unclear the entry made on the electronic note would be undelivered ms sandstrum also confirmed that various documents in evidence that were issued to petitioner were typical of those used in the asfr program to issue notices of deficiency to nonfilers she identified the letter proposing an income_tax assessment that was issued to petitioner as a typical 30-day_letter that informed a taxpayer of a proposed liability computed in a substitute for return she noted the match between the certified mail tracking number on the notice_of_deficiency issued to petitioner with that on the ps form_3877 bearing his name and address finally ms sandstrum identified the usps postmark on the ps form_3877 as indicating that a usps employee had taken possession of the articles listed therein on date from respondent’s ogden utah printing site there is no reasonable dispute that a notice_of_deficiency issued to petitioner for exists as the parties stipulated the authenticity of a notice of deficiency issued to him for that year at the box address bearing a certified mail tracking number that matches the tracking number relating to petitioner’s name and address on the ps form_3877 the ps form_3877 itself has defects however as petitioner points out while it bears a usps postmark indicating delivery of certified mail items to the usps the box where the number of items delivered is to be entered is blank the ps form_3877 also lacks the signatures of the irs employee who prepared the form and of the usps employee to whom the items were delivered these omissions render the ps form_3877 insufficient to establish a presumption that the notice_of_deficiency was mailed see o’rourke f 3d pincite coleman v commissioner t c pincite nevertheless the ps form_3877 remains probative see portwine v commissioner tcmemo_2015_29 aff’d ___ f app’x ___ wl 10th cir massie v commissioner tcmemo_1995_173 aff’d without published opinion 82_f3d_423 9th cir and respondent may still prevail if the evidence of mailing is otherwise sufficient see o’rourke f 3d pincite see also coleman v commissioner t c pincite as discussed infra p we conclude that respondent has proffered sufficient other evidence to establish that the notice_of_deficiency was mailed the ps form_3877 includes a certified mail tracking number adjacent to petitioner’s name and address that corresponds to the certified mail tracking number on the cover sheet of the notice_of_deficiency that has been stipulated the ps form_3877 also bears an date usps postmark giving rise to an inference that the items listed on it were received by the usps on that date which is the date of the notice_of_deficiency ms sandstrum provided competent testimony concerning the irs’ mailing procedures under the asfr program including i that a notice_of_deficiency would be automatically generated when a substitute for return was prepared for a nonfiler who had failed to file a return in response to a notice of a proposed assessment ii that a certified mail tracking number would be printed on the cover sheet of the notice_of_deficiency and entered on the ps form_3877 iii that a usps employee would place a usps postmark on the ps form_3877 after he or she had verified that it listed the items of certified mail that had been delivered to the usps from the printing site and iv that a returned notice_of_deficiency would be stored for years at the service_center where it was generated with an electronic note indicating a the reason the item had been returned when indicated on the returned envelope or b undelivered when the reason for the return was not indicated on the returned envelope respondent also proffered the returned notice_of_deficiency that had been mailed to petitioner with a printout of the electronic note indicating that the notice was undelivered we find that the foregoing documentary_evidence and testimony respondent offered establishes that the notice_of_deficiency was properly mailed to petitioner at his last_known_address the documentary_evidence is consistent with the procedures outlined in ms sandstrum’s testimony the documentary_evidence of the notice of deficiency’s return by the usps further corroborates that it was mailed petitioner has offered no contrary evidence consequently we conclude that the assessment of the liability that respondent seeks to collect is valid iii receipt of the notice_of_deficiency although respondent has carried his burden of proving proper mailing of the notice_of_deficiency petitioner contends that respondent has nevertheless failed to prove that he actually received the notice petitioner therefore argues that he was entitled to challenge the underlying tax_liability at the sec_6330 hearing see sec_6330 respondent counters that sec_6330 precludes petitioner from challenging the existence or amount of the liability because petitioner had deliberately refused receipt of the notice_of_deficiency the assessment of an income_tax_liability is generally valid if the commissioner properly mails the taxpayer a notice_of_deficiency see sec_6212 but a taxpayer may still challenge the liability at a sec_6330 hearing if he did not receive the notice see sec_6330 although sec_6330 contemplates actual receipt of a notice_of_deficiency see eg tatum v commissioner tcmemo_2003_115 a taxpayer may not avoid actual receipt by deliberately refusing delivery sego v commissioner t c pincite a showing that a properly addressed letter was delivered to a post office creates a further presumption that it reached its destination and was actually received by the person to whom it was addressed 285_us_427 see also 490_f3d_928 fed cir we have found that respondent has demonstrated that the notice_of_deficiency properly addressed to petitioner was placed in the custody of the usps at the printing site respondent may therefore rely on the notice’s delivery to the usps to establish that petitioner actually received or refused receipt of the notice_of_deficiency for purposes of sec_6330 unless petitioner offers credible rebutting evidence see eg klingenberg v commissioner tcmemo_2012_292 at aff’d ___ f app’x ___ wl 9th cir date rivas v commissioner wl at cyman v commissioner tcmemo_2009_144 wl at casey v commissioner tcmemo_2009_131 wl at bailey v commissioner tcmemo_2005_241 wl at the court’s determination of whether a taxpayer has received a notice_of_deficiency so as to preclude a challenge to the underlying tax_liability under sec_6330 is made o n the preponderance_of_the_evidence sego v commissioner t c pincite see also klingenberg v commissioner at casey v commissioner wl at the evidence establishes that the notice_of_deficiency was returned to respondent and that the electronic note created when the notice was stored designated it undelivered --indicating that the reason for the failure of delivery was not revealed on the returned envelope or otherwise in the face of the presumption that the notice_of_deficiency reached its destination as addressed petitioner has offered no rebutting evidence he offered no sworn testimony to the effect that he did not receive any notice of a certified letter at or around the time the notice was mailed instead he merely claimed that respondent had failed to prove that the notice had been mailed or that he received it we find on this record that petitioner failed to accept and or refused delivery of the notice_of_deficiency 6even if we were limited to the administrative record in making this determination we would consider the ps form_3877 and ms sandstrum’s testimony for the same reasons we considered them in determining whether the liability had been validly assessed and therefore is deemed to have received it accordingly it is unnecessary to remand this case to allow an appeals officer to consider a challenge to the underlying tax_liability any such challenge is precluded under sec_6330 because petitioner is deemed to have received the notice_of_deficiency for iv conclusion petitioner has not shown any abuse_of_discretion underlying so purdon’s determination to sustain the nftl filing and the levy at issue we accordingly sustain the notice_of_determination to reflect the foregoing decision will be entered for respondent 7petitioner took the same position and we reached the same conclusion with respect to notices of deficiency for other taxable years see rivas v commissioner tcmemo_2012_20 wl
